Burnett, J., delivered the opinion of the Court—Terry, C. J, concurring.
Mandamus to compel the defendant, as treasurer of Placer county, to pay the plaintiff, as clerk of said county, certain per centage upon the amount of poll and foreign miners’ tax col*204Ieeted in said county. The writ was dismissed by the District Court, and the plaintiff appealed.
The special act of the Legislature, approved April 4th, 1857, fixed the compensation of clerk at $3,000. We think this was intended in lieu of all fees for any and all services rendered for the county. The case comes within the spirit and intent of the act.
We think the judgment of the District Court should he affirmed.